DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Status of Claims
Claims 1, 4-19 are currently pending.
All claims stand rejected.

Response to Arguments
Applicant’s arguments on pages 6-12 of applicant’s responses filed 05/02/2022 with respect to the 35 U.S.C. 103 rejection of claims 1 and 11 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Therefore, Applicant’s arguments not persuasive and the claims stand rejected.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Adjustment instrument of claim 5. 
Mechanical actuation portion and instrument in claim 14
For the means plus function of adjustment instrument of claim 5, the specification (P.G. Pub. Version) discloses actuator of fig. 14 and paragraph 125.
For means plus function of mechanical actuation portion and instrument in claim 14, the specification discloses a robot in paragraph 122.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 4 of claim 1 a comma should be placed after “recovery” so that the limitation recites --after implantation of the implant and recovery, postoperatively analyzing…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3 recites “implanting an implant during an operative procedure”. However, the line 1 recites “…tuning an implant”. Hence, it is unclear if the implant recited in line 3 is the same as the implant recited in line 1.
In claim 1, line 4, claim recites “after implantation of the implant and recovery analyzing an operation of the implant…” It is unclear what comprises recovery as recovery may refer to recovery of functional activity after surgery or a period of time after the surgery irrespective of surgery outcomes. That is, the term recovery as it pertains to the subject matter of the instant application carry both meanings associated to treatment and a time factor associated with the surgery procedure, rendering the scope of the claim indefinite. 
Lines 12-17 of claim 1 recite “wherein the motion analysis is an image-based motion analysis and sensor based motion analysis and includes capturing images of the implanted implant positioned within the patient during motion of the patient and implant to observe the implant in operation and during a static condition of the patient and implant to observe the implant in post-operative operation and includes taking readings from parameter sensors located within the implant or from parameter sensors attached to the patient during the motion analysis”. The limitation therefore appears to set forth that the motion analysis and sensor based motion analysis (i.e. both types of analysis) can include capturing images and taking readings from parameter sensors (i.e. the motion analysis includes capturing images and taking readings, and the sensor based motion analysis includes both capturing images and taking readings).  However, it is unclear how the motion-based analysis includes taking readings from the parameter sensors or how the sensor-based motion analysis includes capturing images. 
Line 19 of claim 1 recites “the parameter readings”, however, line 16 only recites “taking readings from parameter sensors located within the implant…”, hence there is insufficient antecedent basis for “the parameter readings”.
Claims 4-10 are rejected based on their respective dependencies on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diedrich, et al, US20030225331 in view of Lombardi, et al., “An in vivo determination of total hip arthroplasty pistoning during activity”, The Journal of Arthroplasty Vol. 15 No. 6 2000, pp. 702-709 and Schweikard, et al., US20040092815. 

Regarding claim 1, Diedrich teaches a method for post-operative tuning an implant positioned within a patient (see paragraph 67 for the adjustment of an electrical stimulation signal of an implant of a spinal cord), said method comprising: 
implanting an implant during an operative procedure (paragraph 238 and figs. 7-13 show various implantation step for the transducer implant); 
after implantation of the implant (paragraph 126) and recovery (paragraphs 38-39 describe the implants used in the application remain in the patient for an extended time after implantation. Meaning that a period of recovery occurs after the implantation procedure is completed) post-operatively analyzing an operation of the implant implanted within the patient including conducting a post-operative exam of the implant implanted within the patient (see paragraph 272 illustrates monitoring of the temperature around the tissue where the transducer is implanted), 
wherein the post-operative exam includes a motion analysis on the operation of the implant positioned within the patient (paragraph 305 includes that the positioning of the transducer is monitored); 
motion analysis is a sensor based motion analysis includes taking readings from parameter sensors located within the implant or from parameter sensors attached to the patient during the motion analysis (paragraph 51 indicates positioning position sensors);
determining if any post-operative adjustment of the implant is necessary based upon the motion analysis (paragraph 67 discloses changes in the relative distance between the position of an implanted transducer and a target portion of a spinal cord) ; and post-operatively adjusting the implant while the implant is positioned within the patient, wherein upon adjusting the implant, the implant provides improved performance (paragraph 67 further discloses that a distance signal is used to adjust an amplitude of stimulation of the transducer (i.e. adjustment of the implant). This adjustment of the amplitude of stimulation is allows for sufficient thermal doses to be delivered to achieve certain intended results according to lower elevated temperatures and over longer periods of time according to paragraph 75);
Diedrich does not teach that the motion analysis is an image-based motion analysis and includes capturing images of the implanted implant positioned within the patient during motion of the patient and implant to observe the implant in operation and during a static condition of the patient and implant to observe the implant in post-operative operation.
However, Lombardi teaches a method for determining to what extent hip joint separation occurs during normal gait on a treadmill and an abduction/adduction leg-lift maneuver in patients who have undergone total hip arthroplasty (THA) (see abstract), including acquiring fluoroscopic images while the gait and maneuvers were being performed to analyze the gait and maneuver (see method section on page 703), wherein the motion analysis is an image-based motion analysis (see last paragraph of introduction under introduction on page 703) and includes capturing images of the implanted implant positioned within the patient (see fig. 3) during motion of the patient and implant to observe the implant in operation and during a static condition of the patient and implant to observe the implant in post-operative operation (figs. 1-8 for the assessment of the gait and abduction/adduction maneuvers with respect to the implant’s effects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s system to include Lombardi’s protocol which performs motion analysis that is an image-based motion analysis and includes capturing images of the implanted implant positioned within the patient during motion of the patient and implant to observe the implant in operation and during a static condition of the patient and implant to observe the implant in post-operative operation, as taught by Lombardi, to improve the assessment of the implant’s positioning and impact during normal human functioning (See page 703, last paragraph under introduction which describes the need for reaffirming joint separation during normal maneuvers). 
Diedrich in view of Lombardi fail to teach wherein at least some of the captured images of the implant positioned within the patient and at least some of the parameter readings are synchronized in time to provide information on when the parameter readings were captured relative to the corresponding captured images of the implant positioned within the patient.
However, Schweikard teaches using real-time sensors in conjunction with x-ray imaging to track a target region within a patient (paragraph 9) wherein at least some of the captured images of the implant positioned within the patient and at least some of the parameter readings are synchronized in time to provide information on when the parameter readings were captured relative to the corresponding captured images of the implant positioned within the patient (paragraph 25 teaches correlating signals from real-time sensors with position of a target region with x-ray image of the target region in a simultaneous fashion or at the same time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s sensor-based position monitoring (paragraph 305), as modified by Lombardi, for synchronizing in time with image based analysis of the implant to provide information on when the parameter readings were captured relative to the corresponding captured images of the implant positioned within the patient, as such modification would improve the accuracy of tracking the position of the target (see paragraph 7 of Schweikard).

Regarding claim 8, Diedrich in view of Lombardi and Schweikard teaches all the limitations of claim 1.
Diedrich further teaches wherein adjusting the implant is a real-time adaptive adjustment of the implant without any outside intervention (see paragraphs 413-414).

Claims 4-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diedrich in view of Lombardi and Schweikard, as applied to claims 1 and 8 above, and further in view of Zacouto, et al., US 20020151978, hereafter referred to as “Zacouto”.

Regarding claim 4, Diedrich in view of Lombardi and Schweikard teaches all the limitations of claim 1.
Diedrich in view of Lombardi and Schweikard does not teach wherein post-operatively adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism within the implant with an adjustment instrument.
However, Zacouto teaches an intervertebral implant (see implant of fig. 13) wherein adjusting the implant includes performing a minimally invasive adjustment by engaging an adjustment mechanism (see paragraphs 362-363).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s implant, as modified by Lombardi and Schweikard, to be post-operatively adjusted by performing a minimally invasive adjustment by engaging an adjustment mechanism within the implant with an adjustment instrument, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 5, Diedrich in view of Lombardi,Schweikard and Zacouto teaches all the limitations of claim .4
Diedrich in view of Lombardi and Schweikard does not teach wherein the adjustment instrument actuates an adjustment portion within the implant to adjust the orientation of the implant within the patient
Zacouto further teaches wherein the adjustment instrument (implant 305) actuates an adjustment portion (the rods) within the implant to adjust the orientation of the implant within the patient (see paragraphs 265-267); wherein the adjustment instrument engages the implant to at least deliver a fluid or release a fluid within the implant (see paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s implant, as modified by Lombardi and Schweikard, with the adjustment instrument which actuates an adjustment portion within the implant to adjust the orientation of the implant within the patient and engages the implant to at least deliver a fluid or release a fluid within the implant, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 6, Diedrich in view of Lombardi and Schweikard teaches all the limitations of claim 1.
Diedrich in view of Lombardi and Schweikard does not teach wherein post-operatively adjusting the implant includes adjusting the implant telemetrically in a non-surgical procedure by wirelessly actuating a driver within the implant to adjust performance of the implant positioned within the patient. 
However, Zacouto teaches remotely controlling the implants by sending radiofrequency signals (see paragraph 359, 362 and fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s implant, as modified by Lombardi and Schweikard, to post-operatively adjust the implant by adjusting the implant telemetrically in a non-surgical procedure by wirelessly actuating a driver within the implant to adjust performance of the implant positioned within the patient, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 7, Diedrich in view of Lombardi and Schweikard and Zacouto teaches all the limitations of claim 6.
Diedrich in view of Lombardi and Schweikard wherein the wireless actuation of the driver further includes wirelessly activating an active driver positioned within the implant.
However, Zacouto further teaches wherein the wireless actuation of the driver further includes wirelessly activating an active driver positioned within the implant (see paragraph 359 and 362 and fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s implant, as modified by Lombardi and Schweikard, with a wireless actuation of the driver that includes wirelessly activating an active driver positioned within the implant, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 9, Diedrich in view of Lombardi and Schweikard teaches all the limitations of claim 1.
Diedrich in view of Lombardi and Schweikard fails to teach a plurality of implants positioned within the patient; and adaptively adjusting the plurality of implants with a single controller positioned within the patient.
However, Zacouto teaches a plurality of implants positioned within the patient (see fig. 13 and 48); and adaptively adjusting the plurality of implants with a single controller positioned within the patient (see paragraphs 359-362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s implant, as modified by Lombardi and Schweikard, with a plurality of implants positioned within the patient and adaptively adjusting the plurality of implants with a single controller positioned within the patient, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Regarding claim 10, Diedrich in view of Lombardi,Schweikard and Zacouto teaches all the limitations of claim 9.
Diedrich in view of Lombardi and Schweikard fails to teach providing communication between the plurality of implants.
However, Zacouto teaches multiple implants in communication in paragraphs 355-356 and fig. 48. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Diedrich’s system, as modified by Lombardi and Schweikard, with multiple implants in communication, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sevrain, L.C., US 20030229348 in view of Pisharodi, M., US6264655.

Regarding claim 11, Sevrain teaches a tunable implant positioned within a patient (see disc prosthesis in figs. 1A-1E), said tunable implant comprising: 
a securing mechanism (see the disc prosthesis in fig. 1A including screws) operable to secure said implant within the patient (paragraph 42 and fig. 1B), the securing mechanism (disc prosthesis) includes a support plate defining a first planar surface (see surface formed by lower arm 18 and 20 together) and a flange (see surface formed by anchoring plates 10 and 12 of paragraph 43) defining a second planar surface extending at an angle relative to the first surface (see figs. 1A-1E), 
the flange (anchoring plates 10 and 12) is operable to engage a side of a bone of the patient (see fig. 1C and paragraph 42); 
an actuation portion (hinge 22 and lower arms 18 and 20 together form an actuation portion) operable to permit said tunable implant to move (see figs. 1C and 1E).
an adjustable portion (spring 26 of figs. 1A-1E) operable to permit adjustment of said tunable implant after said tunable implant is positioned within the patient (see paragraph 42-43), wherein upon adjusting the implant, the implant provides improved performance (see paragraph 42).
wherein the first planar surface of the support plate includes a first planar segment (lower arm 18) and a second planar segment (lower arm 20) connected with a hinge (hinge 22 of paragraph 22).
the support plate configured to enable the tunable implant to be folded in a manner to make said tunable implant substantially smaller than in an unfolded state (see the bending of the implant in fig. 1C compared to fig. 1E), wherein said first segment is configured to be folded at a non-zero angle towards said second planar segment via said hinge, and configured to be unfolded and locked with the lock at the hinge (see figs. 1C-1E and paragraph 42), with the first planar segment being planar to the second planar segment for fixation to the bone during implantation (see fig. 1E for the lower arms 18 and 20 in a “flexed” state). 
Sevraindoes not teach that the first planar segment and a second planar segment are connected with a hinge and having a lock, wherein said first segment is configured to be unfolded and locked with the lock at the hinge.
However, Pisharodi teaches a cervical disk and spinal stabilizer (see fig. 7) including a first planar segment and a second planar segment (protectors 51 of fig. 7 and col. 6, lines 30-32) that are connected with a hinge (72) and having a lock (lock 24 including a stabilizer bar 29), wherein said first segment is configured to be unfolded and locked with the lock at the hinge (see figs. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s implant with Pisharodi’s teachings (i.e. the first planar segment and a second planar segment are connected with a hinge and having a lock, wherein said first segment is configured to be unfolded and locked with the lock at the hinge), this way securing the stabilizer bar 29 to implant 22 in this manner prevents relative rotation between stabilizer bar 29 and implant 22 while the ears 44 of stabilizer bar 29 protrude into the disk space between the bodies of the adjacent vertebrae 16 and 18 so that the bearing surfaces 50 prevent rotation of the stabilizer bar 29 relative to the vertebrae 16 and 18 (col. 9, lines 12-16). Hence, the implant is prevented from impinging on nerves and/or any other potential injuries to the region. (see col. 2, lines 37-49). 

Regarding claim 12, Sevrain in view of Pisharodi teaches all the limitations of claim 11 above.
Sevrain further teaches wherein said actuation portion includes a first articulating surface (surface formed by lower arm 18) and a second articulating surface (surface formed by lower arm 20), wherein said first articulating surface is operable to articulate with said second articulating surface (see fig. 1E).

Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sevrain in view of Pisharodi, as applied to claim 11 above, and further in view of Zacouto. 

Regarding claim 13, Sevrain in view of Pisharodi teaches all the limitations of claim 11 above.
Sevrain in view of Pisharodi does not teach wherein said actuation portion includes a bladder portion operable to permit said tunable implant to move relative to bone.
However, Zacouto teaches expandable and deformable bellows 315 in fig. 14 for adjusting the implant. (See paragraph 264). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain, as modified by Pisharodi, to include a bladder portion as an actuation portion operable to permit said tunable implant to move relative to bone, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 14, Sevrain in view of Pisharodi teaches all the limitations of claim 11 above.
Sevrain in view of Pisharodi does not teach wherein said actuation portion is a mechanical actuation portion operable to be actuated by an instrument during a minimally invasive procedure.
However, Zacouto teaches wherein said actuation portion is a mechanical actuation portion operable to be actuated by an instrument (fig. 49) during a minimally invasive procedure (paragraphs 356-357).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s implant as modified by Pisharodi, to include a mechanical actuation portion operable to be actuated by an instrument during a minimally invasive procedure use, as taught by Zacouto for permitting the implant to move to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 15, Sevrain in view of Pisharodi and Zacouto teaches all the limitations of claim 11 above.
Sevrain in view of Pisharodi does not teach wherein said actuation portion (bone plates) is an actuator operable to be actuated telemetrically in a non-surgical procedure.
However, Zacouto teaches an actuator operable to be actuated telemetrically in a non-surgical procedure (see remote control of implanted devices by actuating valves to adjust configuration of the implanted elements in paragraph 362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s system, as modified by Pisharodi, with an actuator operable to be actuated telemetrically in a non-surgical procedure, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 16, Sevrain in view of Pisharodi and Zacouto teaches all the limitations of claim 15 above.
Sevrain further teaches wherein said actuation portion includes a hinged region (see hinged 22). 
Sevrain in view of Pisharodi does not teach an adjustable screw wherein said actuator is operable to telemetrically adjust said adjustable screw during the non-surgical procedure.
However, Zacouto teaches screws 10 and 11 adjustable by actuator (hydraulic bellows of paragraph 383) is operable to telemetrically adjust said adjustable screw during the non-surgical procedure (paragraphs 356 and 358).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s system as modified by Pisharodi, to include an adjustable screw wherein said actuator is operable to telemetrically adjust said adjustable screw during the non-surgical procedure, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 17, Sevrain in view of Pisharodi and Zacouto teaches all the limitations of claim 13 above.
Sevrain does not teach wherein said bladder portion includes a plurality of bladders wherein said actuation portion includes a bladder control system operable to adjust pressure within each of said plurality of bladders.
However, Zacouto further teaches wherein said bladder portion includes a plurality of bladders (see fig. 14 for 311, 309 and 308), wherein said actuation portion includes a bladder control system (paragraph 269 for the valves) operable to adjust pressure within each of said plurality of bladders (see paragraph 269).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s system as modified by Pisharodi, so that the bladder portion includes a plurality of bladders wherein said actuation portion includes a bladder control system operable to adjust pressure within each of said plurality of bladders use, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 18, Sevrain in view of Pisharodi and Zacouto teaches all the limitations of claim 13 above.
Sevrain does not teach wherein said bladder control system is an active control system.
However, Zacouto further teaches wherein said bladder control system is an active control system (the control of fluid into and out of the bellows using the valves in paragraph 269-270). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s system as modified by Pisharodi, such that the bladder control system is an active control system, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Regarding claim 19, Sevrain in view of Pisharodi and Zacouto teaches all the limitations of claim 11 above.
Sevrain in view of Pisharodi does not teach a plurality of tunable implants, each including said securing mechanism, said actuation portion and said adjustable portion; and at least one controller operable to control adjustment in each of said plurality of tunable implants.
However, Zacouto teaches a plurality of tunable implants (see fig. 13), each including said securing mechanism (see fixation of the implants to the vertebrae in fig. 13), said actuation portion (305 of fig. 13) and said adjustment portion (rods 301 of fig. 13); and at least one controller (remote control of paragraph 362) operable to control adjustment in each of said plurality of tunable implants (see paragraph 362).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sevrain’s system to include a plurality of tunable implants, each including said securing mechanism, said actuation portion and said adjustable portion; and at least one controller operable to control adjustment in each of said plurality of tunable implants, as taught by Zacouto to improve the implants adaptability to different configurations. See paragraphs 12-15 of Zacouto. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6144875 teaches an apparatus and method for compensating for respiratory and patient motion during treatment using implanted fiducials in conjunction with external fiducials (figs. 8 and 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                


           /KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t